United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1418
                                    ___________

Aldifonso Federico Gonzales, Jr.,        *
                                         *
            Appellant,                   *
                                         *    Appeal from United States
      v.                                 *    District Court for the
                                         *    Eastern District of Arkansas.
United States of America,                *
                                         *    [UNPUBLISHED]
            Appellee.                    *
                                    ___________

                             Submitted: November 1, 2011
                                Filed: November 16, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In this action brought under the Federal Tort Claims Act (FTCA), 28 U.S.C.
§ 2671 et seq., Aldifonso Gonzales, Jr. appeals the district court’s1 order granting
summary judgment for the United States and denying his motion to compel discovery.
We affirm.



      1
       The Honorable D. Price Marshall, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
       While a Bureau of Prisons inmate at the Federal Correctional Institute at
Forrest City, Gonzales was assaulted by other inmates and sustained numerous
injuries. He alleged the assault resulted from the negligence of the officer on duty in
his housing unit on the evening in question, because the assigned officer did not
prevent inmates who were not assigned to the unit from entering the unit.

       Upon de novo review, we conclude summary judgment was proper. See
Oppliger v. United States, 637 F.3d 889, 892 (8th Cir. 2011) (standard of review).
We agree with the district court that the assigned officer’s conduct fell within the
discretionary-function exception to the FTCA. See 28 U.S.C. § 2680(a)
(discretionary-function exception to FTCA precludes government liability for claims
based on government’s exercise or failure to exercise discretionary function); Hart
v. United States, 630 F.3d 1085, 1088 (8th Cir. 2011) (discretionary-function
exception applies when conduct at issue was discretionary and was based on
considerations of public policy). None of the statutes, regulations, or policies
Gonzales identified required the assigned officer to ensure that no non-resident
inmate entered the housing unit, and the United States provided evidence that there
was no such affirmative requirement, and that policy considerations made such a
requirement impracticable.

      We also conclude the district court did not abuse its discretion in denying
Gonzales’s motion to compel further discovery. See Kilpatrick v. King, 499 F.3d
759, 766 (8th Cir. 2007) (denial of motion to compel discovery reviewed for gross
abuse of discretion).

      Accordingly, we affirm.
                   __________________________________




                                         -2-